DETAILED ACTION

Status of Application
Claims 1-20 are pending in the present application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 9-10, 12-13, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sade et al (hereinafter Sade), U.S. Publication No. 2019/0042202 A1, in view of Peled et al (hereinafter Peled), U.S. Publication No. 2020/0244780 A1.
Referring to claims 1, 9, and 16, taking claim 1 as exemplary, Sade discloses an apparatus to facilitate machine learning matrix processing, comprising: 
a memory to store matrix data [fig. 3, paragraph 76, “In this example, a coherent memory interface 303 is coupled to the host processor/processing system 301 and matrix operations accelerator 307 such that they can share memory”]; 
one or more processors [fig. 3, elements 301, 307] to execute an instruction [fig. 21, paragraphs 163-165, TileTranRect] to: 
examine a message descriptor included in the instruction [fig. 21, Opcode] to determine a type of matrix layout manipulation operation [paragraph 164, transpose] that is to be executed [paragraph 191, “FIG. 23 illustrates an embodiment of a processor executing a flow to process a TileTranRect instruction. As shown, at 2301, the processor is to fetch, using fetch circuitry, an instruction having fields to specify an opcode and locations of first destination, second destination, first source, and second source matrices, the specified opcode to cause the processor to process each of the specified source and destination matrices as a rectangular matrix. The specified opcode is to cause the processor to transpose each row of elements of the specified first source matrix into a corresponding column of the specified first destination matrix and transpose each row of elements of the specified second source matrix into a corresponding column of the specified second destination matrix. At 2303, the processor is to decode, using decode circuitry, the fetched rectangular matrix transpose instruction. For example, the fetched TileTranRect instruction is decoded by decode circuitry such as that detailed herein”; the examiner notes that in addition to TileTranRect, additional matrix layout manipulation operations commands are disclosed in paragraph 75: “commands 311 (e.g., matrix manipulation operations such as arithmetic or matrix manipulation operations”]; 
examine a message header included in the instruction having a plurality of parameters [fig. 21, elements 2108, 2110 equivalent to message header having source locations] that define a two-dimensional (2D) memory surface that is to be retrieved [paragraphs 191, 193-195, “locations of first destination, second destination, first source, and second source matrices, the specified opcode to cause the processor to process each of the specified source and destination matrices as a rectangular matrix” (matrices are 2D memory surfaces to be retrieved)]; 
retrieve one or more blocks of the matrix data from the memory based on the plurality of parameters [paragraphs 191, 193-195, “locations of first destination, second destination, first source, and second source matrices, the specified opcode to cause the processor to process each of the specified source and destination matrices as a rectangular matrix” (matrices are retrieved)]; and 
a register file including a plurality of registers, wherein the one or more blocks of the matrix data is stored within a first set of the plurality of registers [paragraphs 173, 193, 119, 271 “The input data for this instruction may come from one or more tile registers, from a set of vector registers, or from memory. Instructions may specify multiple tiles or vector registers as sources and destination and may explicitly encode each one. In some embodiments, on the other hand, the instruction specifies the first register (for instance, X), and the remaining registers are a fixed function of that one (e.g., X+1, X+2, etc., or X+2, X+4, etc.). In some embodiments, TileTranRect instruction specify memory locations as locations of one or more source or destination matrices (tiles)”; FIG. 24 is a block diagram illustrating a format of a TileTranRect instruction, according to some embodiments…Each of the specified source and destination matrices can be in any of a memory location, a collection of vector registers, and a collection of tile registers].
	Sade does not explicitly disclose examining the message descriptor to determine a first of a plurality of types of operations that is to be executed.
	However, Peled discloses examining a message descriptor to determine a first of a plurality of types of operations that is to be executed [paragraph 79, In an embodiment, bits [31:26] of the accelerator instruction are encoded to indicate a type of operation being requested by the accelerator instruction...As an example, bits [31:26] of the accelerator instruction 611 are encoded to indicate that the accelerator instruction 611 is one of i) a byte field copy operation, ii) a new checksum load operation, iii) an old checksum load operation, iv) a bit field copy operation, v) a bit field add operation, vi) a bit field subtract operation, etc]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Peled in the invention of Sade, to implement examining the message descriptor to determine a first of a plurality of types of operations that is to be executed, in order to efficiently trigger accelerator engines to perform certain processing operations during process of the header [Peled, paragraph 21].
Referring to claims 2, 10, and 17, taking claim 2 as exemplary, the modified Sade discloses the apparatus of claim 1, wherein the plurality of parameters comprise an array length attribute indicating a quantity of blocks to retrieve from memory [Sade, paragraph 195, As shown, instruction 2400 further includes several additional, optional instruction modifiers, including data element size 2412, data element format 2414, M (number of source matrix (tile) rows) 2416, and N (number of source matrix (tile) columns) 2418].
Referring to claim 12, the modified Sade discloses the method of claim 9, wherein the message descriptor indicates that a 2D block read with transpose operation is to be executed [Sade, fig. 21, paragraphs 163-165, 191, TileTranRect is also a transform operation].
Referring to claim 13, the modified Sade discloses the method of claim 12, wherein the transpose operation comprises:
performing a transpose operation on each of the one or more blocks of the matrix data [Sade, paragraphs 163, 164, 165, 191, 193, 194, 195, 173]; and
storing the transposed matrix in the first set of registers [Sade, paragraphs 163, 164, 165, 191, 193, 194, 195, 173].
Claim(s) 3-7, 11, 14-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sade, in view of Peled, and further in view of Guttag et al (hereinafter Guttag), U.S. Patent No. 5,095,301.
Referring to claims 3, 11, and 18, taking claim 3 as exemplary, the modified Sade does not explicitly disclose the apparatus of claim 2, wherein the plurality of parameters further comprises attributes defining a width, height and pitch of each of the one or more blocks. 
However, Guttag discloses wherein the plurality of parameters further comprises attributes defining a width, height and pitch of each of the one or more blocks [col. 7, lines 31-57].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Guttag in the invention of the modified Sade, to implement wherein the plurality of parameters further comprises attributes defining a width, height and pitch of each of the one or more blocks, in order to provide better access to memory [Guttag, col. 1, lines 57-62].
Referring to claims 4, 14, and 19, taking claim 4 as exemplary, the modified Sade discloses the apparatus of claim 3, wherein the message descriptor indicates that a 2D block read with transpose operation is to be executed [Sade, fig. 21, paragraphs 163-165, 191, TileTranRect].
Referring to claims 5 and 15, taking claim 5 as exemplary, the modified Sade discloses the apparatus of claim 4, wherein the one or more processors perform a transpose operation on each of the one or more blocks of the matrix data and stores the transposed matrix in the first set of registers [Sade, paragraphs 163, 164, 165, 191, 193, 194, 195, 173].
Referring to claims 6 and 20, taking claim 6 as exemplary, the modified Sade discloses the apparatus of claim 3, wherein the message descriptor indicates that a 2D block read with transform operation is to be executed [Sade, fig. 21, paragraphs 163-165, 191, TileTranRect is also a transform operation].
Referring to claim 7, the modified Sade discloses the apparatus of claim 6, wherein the one or more processors perform a transform operation on each of the one or more blocks of the matrix data and stores the transformed matrix in the first set of registers [Sade, paragraphs 163, 164, 165, 191, 193, 194, 195, 173; TileTranRect is also a transform operation].
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sade, in view of Peled, in view of Guttag, as applied to claim 3 above, and further in view of McAllister et al (hereinafter McAllister), U.S. Patent No. 8,539,201 B2.
Referring to claim 8, the modified Sade does not explicitly disclose the apparatus of claim 3, wherein the message descriptor indicates that a 2D block read with transpose and transform operation is to be executed.
However, McAllister discloses wherein the message descriptor indicates that a 2D block read with transpose and transform operation is to be executed [claim 1, “SIMD (Single Instruction Multiple Data) multi-core processor architecture to perform an operation comprising: converting a matrix M in a first format to a matrix S in a SIMD format, wherein the SIMD format allows a plurality of cores on the SIMD multi-core processor architecture to each perform a 1D FFT (Fast Fourier Transform) operation on a row of data in the matrix M in parallel; retrieving a mapping for each element of the matrix S to an element in a transpose of matrix M in a SIMD format, wherein the mappings preserve the SIMD format of S for a transposition of the matrix M; and generating, based on the retrieved mappings, a SIMD-transposed matrix T”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of McAllister in the invention of the modified Sade, to implement wherein the message descriptor indicates that a 2D block read with transpose and transform operation is to be executed, in order to perform efficient FFTs and to increase single-row parallelism [McAllister, col. 3, lines 21-35].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached Mon-Thurs 8 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/Primary Examiner, Art Unit 2181